
Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
(800) 352-0001

POLICY


Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
(212) 312-3000
(800) 352-0001


FINANCIAL GUARANTY INSURANCE POLICY


Issuer: Home Equity Loan Trust 2006-HSA2                                Policy Number:  06030026
                                                                        Control Number:  0010001


Insured Obligations:
$150,750,000 in principal amount of Home Equity Loan-Backed
Term Notes, Series 2006-HSA2, Class A-II and Variable Funding
Notes with a Maximum Variable Funding Balance of $12,750,544
(collectively, the "Class II Notes")

Indenture Trustee:  JPMorgan Chase Bank, N.A.

Financial Guaranty Insurance Company ("Financial Guaranty"), a New York stock insurance
company, in consideration of the right of Financial Guaranty to receive monthly premiums as
provided in the Insurance Agreement (as defined below), and subject to the terms of this
Financial Guaranty Insurance Policy (this "Policy"), hereby unconditionally and irrevocably
agrees to pay each Insured Payment (as defined below), to the Indenture Trustee named above
or its successor, as indenture trustee for the Holders of the Class II Notes, to the extent
set forth in the Indenture (as defined below).  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in Appendix A to the Indenture
as in effect and executed on the date hereof.

The following terms used herein shall have the meanings assigned to them below:

"Deficiency Amount" shall mean for any Payment Date and for the Class II Notes, an amount,
if any, equal to the sum of (i) the excess, if any, of (A) the Interest Distribution Amount
for the Class II Notes on such Payment Date over (B) the amount on deposit in the Payment
Account available for interest distributions on the Class II Notes on such Payment Date,
(ii) the principal portion of any Liquidation Loss Amount with respect to the Group II Loans
for such Payment Date, to the extent not distributed as part of the Liquidation Loss
Distribution Amount for the Class II Notes or covered by a reduction of the Group II
Overcollateralization Amount on such Payment Date and (iii) the Guaranteed Payment Amount,
if applicable.

 "Guaranteed Payment Amount" shall mean with respect to the Class II Notes, the aggregate
outstanding Security Balance on the Class II Notes on the Payment Date in February 2036,
after giving effect to all other distributions of principal on the Class II Notes on such
Payment Date from all sources other than this Policy.

"Insured Payment" shall mean (a) with respect to any Payment Date for the Class II Notes (i)
any Deficiency Amount; and (ii) any Preference Amount (as defined in this Policy), and (b)
with respect to any other date, any Preference Amount.

Financial Guaranty will pay a Deficiency Amount with respect to the Class II Notes by 12:00
noon (New York City time) in immediately available funds to the Indenture Trustee on the
later of (i) the second Business Day following receipt in New York, New York on a Business
Day by Financial Guaranty of a Notice from the Indenture Trustee that a Deficiency Amount is
due in respect of the Class II Notes and (ii) the Payment Date on which the related
Deficiency Amount is payable to the Holders of the Class II Notes pursuant to the Indenture,
for disbursement to the Holders of the Class II Notes in the same manner as other payments
with respect to the Class II Notes are required to be made.  Any Notice received by
Financial Guaranty (i) after 12:00 noon New York City time on a given Business Day or (ii)
on any day that is not a Business Day shall be deemed to have been received by Financial
Guaranty on the next succeeding Business Day.  In addition, if any Notice received by
Financial Guaranty is not in proper form or is otherwise insufficient for the purpose of
making a claim under this Policy, it will be deemed not to have been received by Financial
Guaranty, and Financial Guaranty will promptly so advise the Indenture Trustee, and the
Indenture Trustee may submit an amended Notice.

If any portion or all of any amount that is insured hereunder that was previously
distributed to a Holder of Class II Notes is recoverable and sought to be recovered from
such Holder as a voidable preference by a trustee in bankruptcy pursuant to the U.S.
Bankruptcy Code, pursuant to a final non-appealable order of a court exercising proper
jurisdiction in an insolvency proceeding (a "Final Order") (such recovered amount, a
"Preference Amount"), Financial Guaranty will pay on the guarantee described in the first
paragraph hereof, an amount equal to each such Preference Amount by 12:00 noon on the second
Business Day following receipt by Financial Guaranty on a Business Day of (w) a certified
copy of the Final Order, (x) an opinion of counsel satisfactory to Financial Guaranty that
such order is final and not subject to appeal, (y) an assignment, in form reasonably
satisfactory to Financial Guaranty, irrevocably assigning to Financial Guaranty all rights
and claims of the Indenture Trustee and/or such Holder of the Class II Notes relating to or
arising under such Preference Amount and constituting an appropriate instrument, in form
reasonably satisfactory to Financial Guaranty, appointing Financial Guaranty as the agent of
the Indenture Trustee and/or such Holder in respect of such Preference Amount, including,
without limitation, in any legal proceeding relating to the Preference Amount, and (z) a
Notice appropriately completed and executed by the Indenture Trustee or such Holder, as the
case may be.  Such payment shall be made to the receiver, conservator, debtor-in-possession
or trustee in bankruptcy named in the Final Order and not to the Indenture Trustee or Holder
of the Class II Notes directly (unless the Holder has previously paid such amount to such
receiver, conservator, debtor-in-possession or trustee in bankruptcy named in such Final
Order in which case payment shall be made to the Indenture Trustee for distribution to the
Holder upon delivery of proof of such payment reasonably satisfactory to Financial
Guaranty).  Notwithstanding the foregoing, in no event shall Financial Guaranty be (i)
required to make any payment under this Policy in respect of any Preference Amount to the
extent such Preference Amount is comprised of amounts previously paid by Financial Guaranty
hereunder, or (ii) obligated to make any payment in respect of any Preference Amount, which
payment represents a payment of the principal amount of any Class II Notes, prior to the
time Financial Guaranty otherwise would have been required to make a payment in respect of
such principal, in which case Financial Guaranty shall pay the balance of the Preference
Amount when such amount otherwise would have been required.

Any of the documents required under clauses (w) through (z) of the preceding paragraph that
are received by Financial Guaranty after 12:00 noon New York City time on a given Business
Day or on any day that is not a Business Day shall be deemed to have been received by
Financial Guaranty on the next succeeding Business Day.  If any notice received by Financial
Guaranty is not in proper form or is otherwise insufficient for the purpose of making a
claim under this Policy, it will be deemed not to have been received by Financial Guaranty,
and Financial Guaranty will promptly so advise the Indenture Trustee, and the Indenture
Trustee may submit an amended Notice.  All payments made by Financial Guaranty hereunder in
respect of Preference Amounts will be made with Financial Guaranty's own funds.

Upon payment of any Insured Payment, Financial Guaranty shall be fully subrogated to the
rights of the Holders of the Class II Notes to receive the amount so paid.  Financial
Guaranty's obligations with respect to the Class II Notes hereunder with respect to each
Payment Date shall be discharged to the extent funds consisting of the related Deficiency
Amount are received by the Indenture Trustee on behalf of the Holders of the Class II Notes
for payment to such Holders, as provided in the Indenture and herein, whether or not such
funds are properly applied by the Indenture Trustee.

This Policy is non-cancelable for any reason, including nonpayment of any premium.  The
premium on this Policy is not refundable for any reason, including the payment of any Class
II Notes prior to their respective maturities.  This Policy shall expire and terminate
without any action on the part of Financial Guaranty or any other Person on the date that is
the later of (i) the date that is one year and one day following the date on which the Class
II Notes shall have been paid in full and (ii) if any insolvency proceeding referenced in
the third preceding paragraph with respect to which the Depositor is the debtor has been
commenced on or prior to the date specified in clause (i) above, the 30th day after the
entry of a final, non-appealable order in resolution or settlement of such proceeding.

This Policy will not cover any Group II Net WAC Cap Shortfalls or Relief Act Shortfalls
allocated to the Class II Notes, or any shortfalls attributable to the liability of the
Trust, any Holder, any REMIC or the Indenture Trustee for withholding taxes, if any
(including interest and penalties in respect of any liability for withholding taxes), nor
does this Policy guarantee to the holders of the Class II Notes any particular rate of
principal payment.  This Policy also does not cover the failure of the Indenture Trustee to
make any payment required under the Indenture to any Holder of Class II Notes.

To the fullest extent permitted by applicable law, Financial Guaranty hereby waives, solely
for the benefit of Holders of the Class II Notes, all defenses of any kind (including,
without limitation, the defense of fraud in inducement or fact, any defense based on any
duty claimed to arise from the doctrine of "utmost good faith" or any similar or related
doctrine or any other circumstances that would have the effect of discharging a surety,
guarantor or any other person in law or in equity) that Financial Guaranty otherwise might
have asserted as a defense to its obligation to pay in full any amounts that have become due
and payable in accordance with the terms and conditions of this Policy.  Nothing in this
paragraph, however, shall be deemed to constitute a waiver of any rights, remedies, claims
or counterclaims that Financial Guaranty may have with respect to the Issuer or Residential
Funding Corporation, or any of their affiliates, whether acquired by subrogation, assignment
or otherwise.

A monthly Premium shall be due and payable in arrears as provided in the Indenture and the
Insurance Agreement.

This Policy is subject to and shall be governed by the laws of the State of New York.  The
proper venue for any action or proceeding on this Policy shall be the County of New York,
State of New York.

THE INSURANCE PROVIDED BY THIS POLICY IS NOT COVERED BY THE NEW YORK PROPERTY/CASUALTY
INSURANCE SECURITY FUND (NEW YORK INSURANCE CODE, ARTICLE 76).

"Notice" means a written notice in the form of Exhibit A to this Policy by registered or
certified mail or telephonic or telegraphic notice, subsequently confirmed by written notice
delivered via telecopy, telex or hand delivery from the Indenture Trustee to Financial
Guaranty specifying the information set forth therein.  "Holder" means, as to a particular
Class II Note, the person, other than the Issuer, the Master Servicer, any subservicer
retained by the Master Servicer or the Depositor who, on the applicable Payment Date, is
entitled under the terms of such Class II Note to a payment thereon.  "Indenture" means the
Indenture relating to the Class II Notes by and between Home Equity Loan Trust 2006-HSA2, as
Issuer, and JPMorgan Chase Bank, N.A., as Indenture Trustee, dated as of February 24, 2006.
"Insurance Agreement" means the Insurance and Indemnity Agreement, among Financial Guaranty,
Residential Funding Mortgage Securities II, Inc., Residential Funding Corporation, Home
Equity Loan Trust 2006-HSA2 and the Indenture Trustee, dated as of February 24, 2006.
"Servicing Agreement" means the Servicing Agreement relating to the Class II Notes by and
among Residential Funding Corporation, as Master Servicer, Home Equity Loan Trust 2006-HSA2,
as Issuer, and the Indenture Trustee, dated as of February 24, 2006.

In the event that payments under any Class II Note are accelerated, nothing herein contained
shall obligate Financial Guaranty to make any payment of principal or interest on such Class
II Note on an accelerated basis, unless such acceleration of payment by Financial Guaranty
is at the sole option of Financial Guaranty; it being understood that a payment shortfall in
respect of the redemption of any Class II Note by reason of the optional termination of the
Trust Estate pursuant to Section 8.08 of the Servicing Agreement does not constitute
acceleration for the purposes hereof.





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Financial Guaranty has caused this Policy to be affixed with its
corporate seal and to be signed by its duly authorized officer in facsimile to become
effective and binding upon Financial Guaranty by virtue of the countersignature of its duly
authorized representative.


/s/  Howard Pfeffer                                       /s/ Jeffrey Kert

President                                                 Authorized Representative

Effective Date:  February 24, 2006






--------------------------------------------------------------------------------



                                          EXHIBIT A

                             NOTICE OF NONPAYMENT AND DEMAND FOR
                                       INSURED PAYMENT

To:            Financial Guaranty Insurance Company
               125 Park Avenue
               New York, New York 10017
               (212) 312-3000
               Attention:    Structured Finance Surveillance RFMS II 2006-HSA2

               Telephone: (212) 312-3000
               Telecopier:  (212) 312-3220

Re:
              $150,750,000 in principal amount of Home Equity Loan-Backed
              Term Notes, Series 2006-HSA2, Class A-II and Variable Funding
              Notes with a Maximum Variable Funding Balance of $12,750,544
              (collectively, the "Class II Notes")

               Policy No:  06030026 (the "Policy")

Payment Date:  ________________

We refer to that certain Indenture, dated as of February 24, 2006, by and between Home
Equity Loan Trust 2006-HSA2, as Issuer, and JPMorgan Chase Bank, N.A., as Indenture Trustee
(the "Indenture"), relating to the above referenced Class II Notes.  All capitalized terms
not otherwise defined herein or in the Policy shall have the same respective meanings
assigned to such terms in Appendix A to the Indenture.

(a)     The Indenture Trustee has determined under the Indenture that in respect of the
        Payment Date:

        (1)    The Deficiency Amount on the Class II Notes in respect of the Payment Date
               that is due to be received on the Payment Date specified above under the
               Indenture, is equal to $_____________, consisting of

               (A)    $ ___________ in respect of interest on the Class II Notes, which is
                      calculated as the amount by which:

                      (i)    $____________, constituting the Interest Distribution Amount,
                             for the Payment Date; exceeds

                      (ii)   $___________, representing the amount on deposit in the Payment
                             Account available for interest payments to the Class II Notes
                             on the Payment Date; plus

               (B)    $_____________ in respect of principal of the Class II Notes, which is
                      calculated as the amount by which:

                      (i)    the principal portion of Liquidation Loss Amounts with respect
                             to the Group II Loans for the Payment Date, which total
                             $_________, exceed

                      (ii)   the sum of

                             (x)    $___________, representing the Liquidation Loss
                                    Distribution Amount for the Group II Loans for the
                                    Payment Date; and

                             (y)    $____________, representing the amount of the reduction
                                    in the Group II Overcollateralization Amount for the
                                    Payment Date.

        (2)    [The Guaranteed Payment Amount with respect to the Class II Notes is
        $____________.]

[In addition, attached hereto is a copy of the Final Order in connection with a Preference
Amount in the amount set forth therein, together with an assignment of rights and
appointment of agent.  The amount of the Preference Amount is $______________.]

        Please be advised that, accordingly, an Insured Payment exists for the Payment Date
identified above for the Class II Notes and, pursuant to the Indenture, this statement
constitutes a notice for payment of an Insured Payment by the Insurer in the amount of
$__________.  This Insured Payment is payable by the Insurer under the Policy.

(b)     No payment claimed hereunder is in excess of the amount payable under the Policy.

        The amount requested in this Notice should be paid to:  [Payment Instructions]

Any person who knowingly and with intent to defraud any insurance company or other person
files an application for insurance or statement of claim containing any materially false
information or conceals for the purpose of misleading, information concerning any fact
material thereto, commits a fraudulent insurance act, which is a crime, and shall also be
subject to a civil penalty not to exceed Five Thousand Dollars ($5,000.00) and the stated
value of the claim for each such violation.

        IN WITNESS WHEREOF, the Indenture Trustee has executed and delivered this Notice of
Nonpayment and Demand for Payment of Insured Payment this _____ day of
______________________.

                                    ________________________________________,
                                    as Indenture Trustee
                                    By:     ___________________________________
                                    Title:  ___________________________________



